DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “said stimulation signal circuit” lacks antecedent basis as claim 1 uses “circuitry”.  In line 2, “in the form…” is vague as it is unclear if it has to be exactly a PVtES device or something similar to it--and what the scope is of something similar.  In line 3, “low power” is vague as it is unclear if this means the devices uses low power, or if it applies low power to the patient.  In line 3, “low power pulsating voltage transcranial electrical stimulator” is vague and the metes and bounds of the claimed stimulator cannot be determined.  It is unclear what additional elements or limitations are included in the stimulator.  It is unclear how the stimulation signal circuitry “includes transcranial stimulation…stimulator” and if this is directed to a method of applying transcranial stimulation or to some particular structure.
In claim 4, “being implemented as a…” is vague as it is unclear if this is a method step recitation or a structural limitation.  In line 3, “as a PVtES” is vague as the PVtES is also recited in claim 3.  If they are the same then “the” should be used, if they are different then a modifier such as “a second…” should be used. In line 4, “having real time impedance monitoring” is vague as claim 1 also has impedance monitoring and it is unclear if these two are the same or different. 
In claim 5, “is Patient Specific Voltage Mode non-invasive tES” is vague as claim 3 has the tES as PVtES and it is unclear if these are the same or not.  In addition, it is unclear what the metes and bounds are of the patient specific voltage mode non-invasive tES.  Is this directed to how the tES is delivered, directed to a method step, or directed to a physical element/structure/limitation?   What structure or function is included in a patient specific voltage mode non-invasive tES?

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a1) as anticipated by Thompson et al (2007/0293918) or, in the alternative, under 35 U.S.C. 103 as obvious over Thompson et al (2007/0293918) in view of Parker et al (2011/0009927).  Thompson discloses the claimed invention for delivery of stimulation pulses to the skin (e.g. figures 5, 47, abstract, etc.), where the tissue/skin impedance, or naturally occurring RC, is sensed to automatically adjust the stimulation pulse parameters (e.g. abstract, paras. 14, 21, 6, 91, etc.) to maintain a constant/uniform charge delivered to the patient (e.g. para. 118, claim 10, etc.) where the pulse is delivered with a certain frequency (e.g. figure 4, etc.) and the stimulation parameter that is changed is the pulse frequency (e.g. para. 118, etc.).  
Thompson does state that a pulse frequency is changed based on the impedance, but if Thompson is not considered to change the pulse frequency/number of pulses based on impedance, Parker discloses that when tissue impedance changes (e.g. paras. 4, 14, etc.) that the stimulation pulse parameters, such as the frequency/number of pulses, can be adjusted to maintain proper stimulation intensity and effectiveness (e.g. paras. 22, 25, 34, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Thompson, with changing the pulse frequency/number of pulses based on the impedance, as taught by Parker, since it would provide the predictable results of maintaining proper stimulation intensity and effectiveness based on the changing tissue impedance.  
As to the new limitations of claims 3-5, Thompson does disclose a low power stimulator since the energy delivered is a benign amount (e.g. para. 1, etc.) and states it is low power and uses a battery (e.g. figures 23 and 24, etc.).  In addition, for claims 3-5, the claims are vague as to what is being further recited and what exactly is included/performed by a PVtES, but Thompson is capable of being used for transcranial electrical stimulation since his electrode or stimulation circuitry can be used on the head, uses electrodes that can be applied around body parts/limbs, and/or applies electrical stimulation to the skin.  For claim 4, the claim is vague, but Thompson does have real time impedance monitoring as his system detects the impedance as the stimulator/electrodes are moved over the body.  

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.  The argument for claim 1 that Thompson and Thompson in view of Parker do not include a PVtES is not persuasive as claim 1 does not contain this limitation.  While claims 3-5 may contain this limitation, it is unclear if method steps are being recited and exactly what is included in a PVtES.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10/24/22